DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This communication is in response to Application No. 16/641,607 filed 02/24/2020.

3. 	Claims 1-30 are pending and have been examined.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.		Claim limitation “unit…”.has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholders “unit”  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-30 have been interpreted to cover the corresponding structure described in a software that achieves the claimed function, and equivalents thereof.  
A review of the specification provides no descriptive definitions or details that separate the claimed “unit” described in the claims from functioning as a software.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding software, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1, 6, 8, 9, 11-22, 23, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sony (US PG PUB 2016/0049108).
As per claims 1, 11-22, and 29, Sony discloses swimming goggles (image display apparatus 3210 configured integrally with goggles for use during diving,(paragraph 235, figs 32-33) comprising: a left-eye covering and a right-eye covering, each having a corresponding transparent window that defines a field of view (display units 3311 and 3312 that present the left eye image and the right eye image to the user’s respective eyes, (paragraph 235, see also fig. 33 showing transparent left and right portions of the goggles lens; (paragraph 99 virtual image optical units formed of transparent light guide units, (paragraph 99, where details of embodiments can be substituted without departing from the gist of the technology, (paragraph 350) and each further having a seal extending from the transparent window for sealing against the swimmer’s face and formed to exclude water (paragraph 3210 configured integrally with goggles  mounted on the face of the user during diving, (paragraph 235[thus excluding water, as is known for goggles], see also figs 32-33 showing the sealing ring between the frame of the goggles and the wearer’s head/face); a near-eye display arranged in signal communication with a computational processing unit for forming virtual images that are viewable by one of the swimmer’s eyes (display units 3311 and 3312 that present the left eye image and the right eye image to the user’s respective eyes, (paragraph 235; control unit 501 includes an image display control program, (paragraph 108); the near eye display including a waveguide within the field of view of one of the transparent windows (image display apparatus 100 is a transmissive type (paragraph 98, virtual image optical units formed of transparent light guide units [waveguide], (paragraph 99, fig 2), a projector for generating images (virtual image optical unit 510 projects the displayed image of the display unit 509, paragraph 122), and coupling display optics for coupling the generated images into the waveguide and for directing the generated images as the virtual images from the waveguide to the swimmer’s eye (see, figs 2, 5, the image from the display panels is projected through the virtual image optical units to respective eyes of the user via the transparent light guide units); one or more sensors for sensing orientation and motion of the near-eye display and arranged in signal communication with the computational processing unit for conveying the sensed orientation and motion of the near-eye display to the computational processing unit (posture/position detection unit 504  is a unit that detects a posture or position of the head of the user wearing the image processing apparatus 100 and comprises one or more sensors, (paragraph 112, fig 5, unit 504 is coupled to control unit 501); and the computational processing unit providing for generating image data within the virtual image based on the sensed orientation and motion of the near-eye display from the one or more sensors (information detected by the posture/position detection unit 504 may be appropriately input and used for display processing of information , paragraph 149). 
  
As per claim 6, Sony discloses the swimming goggles of claim 1 in which the one or more sensors include at least one of an accelerometer, a magnetometer, and a gyro (posture/position detection unit 504 is formed of any one of a gyroscope, an acceleration sensor, a geomagnetic sensor, and the like, or a combination of two or more those sensors, paragraph 112).

As per claim 8, Sony discloses the swimming goggles of claim 1 which one of the sensors includes a GPS positioning system (posture/position detection unit 504 is formed of any one of a GPS sensor (paragraph 112).

As per claim 9, Sony discloses the swimming goggles of claim 1 further comprising a wireless transceiver (communication unit 505 may be a cellular radio transceiver, which operates according to the standards such as W-CDMA and LTE, paragraph 119) in communication with the computational processing unit for transmitting and receiving data from external sources (communication unit 505 performs processing for communication with an external device such as a server, control unit 501 transmits data from the communication unit 505, the data being transmitted to an external device, paragraph 116). 

As per claims 23 and 28, Sony discloses swimming goggles (image display apparatus 3210 configured integrally with goggles for use during diving,(paragraph 235, figs 32-33) comprising: a left-eye covering and a right-eye covering, each having a corresponding transparent window that defines a field of view (display units 3311 and 3312 that present the left eye image and the right eye image to the user’s respective eyes, (paragraph 235, see also fig. 33 showing transparent left and right portions of the goggles lens; (paragraph 99 virtual image optical units formed of transparent light guide units, (paragraph 99, where details of embodiments can be substituted without departing from the gist of the technology, (paragraph 350) and each further having a seal extending from the transparent window for sealing against the swimmer’s face and formed to exclude water (paragraph 3210 configured integrally with goggles  mounted on the face of the user during diving, (paragraph 235[thus excluding water, as is known for goggles], see also figs 32-33 showing the sealing ring between the frame of the goggles and the wearer’s head/face); a near-eye display arranged in signal communication with a computational processing unit for forming virtual images that are viewable by one of the swimmer’s eyes (display units 3311 and 3312 that present the left eye image and the right eye image to the user’s respective eyes, (paragraph 235; and a camera for capturing image content and arranged in signal communication with the computational processing unit for conveying the image content to the computational processing unit (at the substantially the center of the eyeglass-frame-shaped support body 102, an external camera 512 for inputting images of surroundings (a field of view of the user) is provided, paragraph 100); one or more sensors for sensing orientation and motion of the camera and arranged I signal communication with the computational processing unit for conveying the orientation and motion of the camera to the computational processing unit; control unit 501 includes an image display control program, (paragraph 108); the near eye display including a waveguide within the field of view of one of the transparent windows (image display apparatus 100 is a transmissive type (paragraph 98, virtual image optical units formed of transparent light guide units [waveguide], (paragraph 99, fig 2), a projector for generating images (virtual image optical unit 510 projects the displayed image of the display unit 509, paragraph 122), and coupling display optics for coupling the generated images into the waveguide and for directing the generated images as the virtual images from the waveguide to the swimmer’s eye (see, figs 2, 5, the image from the display panels is projected through the virtual image optical units to respective eyes of the user via the transparent light guide units); one or more sensors for sensing orientation and motion of the near-eye display and arranged in signal communication with the computational processing unit for conveying the sensed orientation and motion of the near-eye display to the computational processing unit (posture/position detection unit 504  is a unit that detects a posture or position of the head of the user wearing the image processing apparatus 100 and comprises one or more sensors, (paragraph 112, fig 5, unit 504 is coupled to control unit 501); and the computational processing unit providing for generating image data within the virtual image based on the sensed orientation and motion of the near-eye display from the one or more sensors (information detected by the posture/position detection unit 504 may be appropriately input and used for display processing of information , paragraph 149).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 2, 3, 10, 24, 25, and 30 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sony in view of Tucker (US PG Pub 2017/0146644).
As per claims 2, 3, 10, 24, 25, and 30, Sony fails to explicitly disclose the waveguide is attached to the one transparent window with a water-tight seal claims 2, a spacer positioned between waveguide and the one transparent window forms a water-tight sealed volume claim 3. Tucker is in the field of swimming gaggles with a near-eye display (abstract), and teaches the optics are attached to one transparent window with a water-tight seal (display unit 301 is attached with a removable adhesive to the goggle face so that its viewing window 1102 is flush (water-tight) against the goggle face 701, paragraph 120, figs 2-9), a spacer positioned between the optics and the one transparent window forms a water-tight seal display unit 301 is attached with a removable adhesive to the goggle face so that its viewing window 1102 is flush against the goggle face 701, paragraph 120, also figs 8, 11, where viewing window 1102 is interpreted as the spacer between the rest of the optics and the goggle.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sony with the teaching of Tucker for the purpose of allowing the swimmer to position the display in front of their preferred eye and in the precise location that makes the image generated by the LCD comfortably viewable (Tucker, paragraph 20).

10. 	Claims 4, 5, 7, 19, 26, and 27 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Sony in view of Microsoft Technology Licensing (US PG Pub 2017/0168566).
As per claim 4, 5, 7, 19, 26, and 27 Sony fails to explicitly disclose the waveguide and sensors.  However, Microsoft is in the field of augmented reality headgear such as for under water use (the see-through optics system including a planar illumination facility 8208 and reflective display 8210 as described herein may be applied to any head-worn device known to the art, such as including the eyepiece as described herein, but also to deep sea helmes water diving masks, paragraph 238), and teaches a sensor provides ranging distance data to a computational processing unit for generating distance information within a virtual image (the eyepiece may be equipped with a laser range finder 868, paragraph 338, laser range finder for geo-locating a POI or a target to >500 m with positional accuracy of typically less than two meters, paragraph 605, the range finder may be able to determine the range to the object and feedback hat information to the user, paragraph 775).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sony with the teaching of Microsoft for the purpose of determining the distance to a target or POI (Microsoft, paragraph 605), thereby enabling a wearer to be aware of potential hazards and their proximity>  

                                                         Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715